     Case 2:20-cv-00021-KJD-DJA Document 12 Filed 05/14/20 Page 1 of 3



 1    JENNY L. FOLEY, Ph.D., ESQ.
      Nevada Bar No. 9017
 2    E-mail: jfoley@hkm.com
 3    MARTA D. KURSHUMOVA, ESQ.
      Nevada Bar No. 14728
 4    E-mail: mkurshumova@hkm.com
      HKM EMPLOYMENT ATTORNEYS LLP
 5    1785 East Sahara, Suite 300
      Las Vegas, Nevada 89104
 6
      Tel: (702) 625-3893
 7    Fax: (702) 625-3893
      E-mail: jfoley@hkm.com
 8    Attorneys for Plaintiff
 9
                                UNITED STATES DISTRICT COURT
10
                                     DISTRICT OF NEVADA
11
12     PAULINA KLEIPS-SOTELO, an
       Individual                                      CASE NO.: 2:20-cv-00021-KJD-DJA
13
14                        Plaintiff,
                                                       ORDER EXTENDING TIME FOR
15     vs.                                             PLAINTIFF TO FILE AND SERVE
                                                       RESPONSE IN OPPOSITION TO
16     ABSOLUTE DENTAL &                               MOTION TO DISMISS
17     ORTHODONTICS PRADA, PLLC., a
       Domestic Professional Limited Liability         (FIRST REQUEST)
18     Company, DOES I -X; ROE
       CORPORATIONS I -X.
19
                         Defendant.
20
21
22           The parties, by and through their undersigned counsel, hereby stipulate and agree to

23    the following:

24           1.On April 30, 2020, defendant filed its Motion to Dismiss (ECF 8).

25
26           2. A Response in Opposition is currently due to be filed on May 14, 2020.

27
28           3. The parties agree Plaintiff will have until May 28, 2020 to file and serve her
                                                 Page 1 of 3
     Case 2:20-cv-00021-KJD-DJA Document 12 Filed 05/14/20 Page 2 of 3



 1          Response in Opposition to Defendant’s Motion to Dismiss. This constitutes a fourteen
 2          (14) day extension.
 3
 4          4. Plaintiff requests this extension to accommodate the schedule of her counsel who
 5          are currently working remotely due to the COVID-19 pandemic and who are engaged
 6          with upcoming deadlines in other matters, including an Early Neutral Evaluation
 7          before this Court on May 14, 2020. Accordingly, this request for an extension is made
 8          in good faith and not for the purposes of delay.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25    ///
26    ///
27    ///
28    ///
                                              Page 2 of 3
     Case 2:20-cv-00021-KJD-DJA Document 12 Filed 05/14/20 Page 3 of 3



 1           5. This is the parties’ first request for an extension of time related to this motion.
 2
 3           Dated: May 13, 2020.                           Dated: May 13, 2020
 4
 5        HKM EMPLOYMENT                                   LITTLER MENDELSON
          ATTORNEYS, LLP
 6                                                         /s/ Amy L. Thompson
          /s/ Jenny L. Foley                               WENDY M. KRINCEK, Esq.
 7                                                         Nevada Bar No. 6417
          JENNY L. FOLEY, Ph.D., Esq.
 8                                                         AMY L. THOMPSON, Esq.
          Nevada Bar No. 9017                              Nevada Bar No. 11907
 9        1785 East Sahara, Suite 300                      3960 Howard Hughes Pkwy.
          Las Vegas, Nevada 89104                          Suite 300
10        Tel: (702) 577-3029                              Las Vegas, Nevada 89169
          Fax: (702) 625-3893                              Tel: (702) 862.8800
11
          E-mail: jfoley@hkm.com                           Fax: (702) 862.8811
12                                                         E-mail: wkrincek@littler.com
          Attorney for Plaintiff                                   athompson@littler.com
13
                                                           Attorneys for Defendant
14
15
16
17                                                ORDER
18    IT IS SO ORDERD:
19
20    _____________________                                         ______________
                                                                     5/14/2020
21
      UNITED STATES                                                 DATE
22    DISTRICT JUDGE

23
24
25
26
27
28
                                                 Page 3 of 3
